Exhibit List of Subsidiaries of Eagle Rock Energy Partner, L.P Subsidiary Jurisdiction of Formation Eagle Rock Pipeline GP, LLC Delaware Eagle Rock Pipeline, L.P. Delaware Eagle Rock Energy Services, L.P. Texas Midstream Gas Services, L.P. Texas Eagle Rock Gas Gathering & Processing, Ltd Texas Eagle Rock Operating, L.P. Texas Eagle Rock Field Services, L.P. Texas EROC Production, LLC Texas Eagle Rock Production, L.P. Delaware Eagle Rock Development Company, LLC Texas EROC Midstream Energy, L.P. Texas EROC Quitman Company, L.P. Delaware EROC Gathering Company, L.P. Delaware Hesco Gathering Company, LLC Delaware Hesco Pipeline Company, LLC Texas Eagle Rock Energy Acquisition Co., Inc. Delaware Eagle Rock Upstream Development Company, Inc. Delaware Eagle Rock Acquisition Partnership, L.P. Delaware Eagle Rock Upstream Development II, L.P. Texas Eagle Rock Energy Acquisition Co. II, Inc. Delaware Eagle Rock Upstream Development Company II, Inc. Delaware Eagle Rock Acquisition Partnership II, L.P. Delaware Escambia Operating Co. LLC Delaware Escambia Asset Co. LLC Delaware Superior Gas Compression, LLC Texas Eagle Rock GOM, L.P. Texas Galveston Bay Gathering, LLC Texas CMA Pipeline Partnership, LLC Texas Eagle Rock Desoto Pipeline, L.P. Texas Sweeny Gathering, L.P. Texas Eagle Rock Midstream, L.P. Texas
